Citation Nr: 0729566	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-36 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
August 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in November 2003, a statement of the 
case was issued in September 2004, and a substantive appeal 
was received in October 2004.  The veteran testified at a RO 
hearing in March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran's DD Form 214 reflects that her primary specialty 
was an inventory management craftsman.  In March 2004, she 
testified that throughout service, her specialty required her 
to conduct computer work and typing, which included 
repetitive wrist movement and finger movement.  She 
specifically denies seeking in-service medical treatment for 
any complaints related to her wrists or fingers.  The veteran 
has testified that her symptomoatology related to carpal 
tunnel syndrome began in 2001, and VA treatment records 
reflect an initial diagnosis of bilateral carpal tunnel 
syndrome in March 2002.  In light of the veteran's duties 
performed as an inventory management craftsman during her 12 
plus years of service, the veteran's lay testimony that 
symptomatology of carpal tunnel syndrome began in 2001, and 
the diagnosis of bilateral carpal tunnel syndrome in March 
2002, the Board finds that the veteran should be afforded a 
VA examination to assess the etiology of her diagnosed 
bilateral carpal tunnel syndrome.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006)

The RO should also ensure that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), with regard to the issue on appeal.  VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies her of the 
evidence and information necessary to support her claim must 
be issued to the veteran.  Along with ensuring proper VCAA 
notice pertaining to her claim, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted, 
and also include an explanation as to the type of evidence 
that is needed to establish a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of bilateral carpal tunnel 
syndrome.  It is imperative that the 
claims folder, to include all service 
medical records, be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current bilateral carpal tunnel 
syndrome is related to her active duty 
service or any incident therein.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.

3.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
bilateral carpal tunnel syndrome.  If the 
claim remains denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The veteran and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



